UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                                                                        ORDER
              -against-
                                                                    17 Cr. 63 (PGG)

 RAHEEM JAMES,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court conducted a hearing today in this matter concerning alleged violations

of supervised release. On consent of the parties and the Probation Office, all specifications set

forth in the March 10, 2021 Violation Report are dismissed.

Dated: New York, New York
       May 18, 2021
